United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Darlington, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-212
Issued: August 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated March 10 and September 24, 2008, denying his
emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue on appeal is whether appellant sustained an emotional condition in the
performance of duty.
FACTUAL HISTORY
On January 9, 2008 appellant, then a 53-year-old postmaster, filed a claim alleging that
his emotional condition was caused or aggravated by his job. He indicated that working with the
public and supervising employees caused his severe depression and high levels of anxiety.
Appellant stated that he first became aware of his condition and realized that it was due to his
employment on December 11, 2004. He indicated that he had been on detail in other positions

for the previous three years and had not worked in his postmaster job. The employing
establishment advised that appellant was last exposed to the claimed working conditions and/or
factors on December 11, 2004 and stopped work on January 8, 2008. In a January 14, 2008
statement, Donald Snyder, a district operations manager, explained that on January 3, 2008 he
told appellant that there was no other available work for him and he was to return to the
postmaster position at the employing establishment. He indicated that appellant told him that he
was mentally and physically unable to return to the postmaster position at the employing
establishment but was able to work in less stressful jobs. Appellant indicated that he would file a
claim if he had to return to his former position.
In a January 22, 2008 letter, the Office advised appellant that he needed to submit
additional information in support of his claim. This included a discussion and evidence
regarding the claimed work factors as well as a physician’s report relating an injury or condition
to the identified work factors. In reports dated December 21, 2007 and January 8, 23 and 31,
2008, Dr. Michael Frantz, a Board-certified psychiatrist, noted that appellant had been in
treatment for major depression and anxiety since September 2004 and opined that the duties of
his past job significantly exacerbated his conditions. He further restricted appellant from
working or dealing with the public directly. The Office also received a medical report, which
noted that appellant had a 25-pound lifting restriction and a chiropractic report, which noted that
his conditions involving the neck, back, shoulders, headaches, muscle tension etc. were more
frequent and intense when he worked as a postmaster.
In an undated statement, appellant indicated that he sought and was granted various
assignments over the period 2005 through 2007. He stated that his anxiety and stress levels rose
when he was told no other assignments were available and he had to return to his former position
as postmaster. Appellant attributed his stress while he worked as a postmaster to an increasingly
difficult time dealing with the public at the retail counter; management of the employees; the
constant barrage of training and senseless reports required by the district Office; the constant
“micro management” from his supervisors; and the constant concern of an employee having an
accident. Regarding contact with the public at retail counter, he alleged that the customers were
rude; he had to field complaints about matters that were out of his control; he did not have the
necessary change on hand when customers presented $20.00 and $50.00 bills; customers would
arrive 2 minutes before closing time with 10 to 15 minutes of transactions; the employing
establishment box customers did not adhere to postal regulations concerning the retrieval of their
mail and addressing their employing establishment box; he received constant verbal abuse from
customers about stamp prices, why they received mail in an employing establishment box, etc.
Appellant stated that his employees had various personalities; were constantly bickering over
childish matters among themselves and the union protected such employees. He further stated
that he did not have time to do the training and reports required by the district Office while
supervising employees, getting mail delivered and working the retail window. Appellant also
attributed his stress to his inability to leave the stress and tension from work at work. He stated
that he did not file a grievance because as a postmaster he was a nonbargaining unit employee.
Appellant also stated that he did not file an Equal Employment Opportunity complaint because
he did not feel any discrimination.
In a February 21, 2008 letter, Mr. Snyder responded to appellant’s allegations. He stated
that appellant’s supervisory duties at the employing establishment were minimal as there were

2

two part-time clerks and two full-time rural carriers. Mr. Snyder stated on an average day a clerk
was present in the office with appellant for less than four hours and the rural carriers were
present in the office for approximately three hours. He stated that the clerks and rural carriers
required very little instruction in their assigned duties. Mr. Snyder advised that the staffing in
the employing establishment was higher than normal for that level of office so appellant’s daily
workload was reduced relative to similar offices. He stated that he was not aware of any conflict
between appellant and his employees and/or higher level managers. Mr. Snyder advised that
there was no record of appellant’s performance being unacceptable or any history of customer
complaints during appellant’s tenure as postmaster. He stated that the actual customer visits to
the employing establishment during 2005, when appellant was postmaster, averaged
approximately 12 customers per hour. Mr. Snyder stated that this customer contact was shared
with the other employees and was not the sole responsibility of appellant. He advised that there
was no detrimental work factors within the employing establishment and appellant was
successful as postmaster. Mr. Snyder noted that he requested and received higher level
postmaster positions, which required extensive travel, training, deadlines, intense assignments
and overtime and no problems were reported by him. He stated that appellant’s reasons for not
wanting to return to the postmaster position were not consistent with his observations, his past
performance as postmaster and the fact that appellant routinely sought out and received much
more difficult assignments in conjunction with his postmaster duties.
By decision dated March 10, 2008, the Office denied appellant’s claim finding that he did
not present sufficient evidence to establish a compensable employment factor in the performance
of duty. On May 28, 2008 appellant, through his attorney, requested a telephone hearing before
an Office hearing representative.
At the July 15, 2008 hearing, appellant testified that he had not worked since
January 7, 2008. He noted that his application for disability retirement was pending and that he
was undergoing orthopedic treatment for a nonwork-related left shoulder injury. Appellant
stated that he began working as a postmaster in September 1994 and was overwhelmed by staff
cuts and reduced hours. He stated that the employing establishment did not take into account
time constraints and other factors of the daily operations. Appellant indicated that he worked
unbilled hours and took extra steps to ensure that work was getting completed to lessen the
amount of overtime. He stated that he felt intimidated by upper management if he worked
overtime hours. Appellant stated that he was promoted to two new offices, but he encountered
more problems with the additional staffing. He reported frustration with employees and the fact
that he was not able to enforce discipline because of union-protected employees. Appellant
noted frustration with agency-wide mandates/orders/procedures, stating that it required more of
his time and took time away from customer issues. He explained that using clerks or other staff
to assist customers caused budget overruns, which affected his bonus. Appellant noted that
additional employees resulted in more work stressors. He stated that he could not do all of his
required duties in a workday but he did not ask for help because of an unwritten rule by upper
management that one did not ask for help. Appellant noted that he endured customer complaints
on a daily basis and became frustrated by the continuous and recurring nature of the complaints.
He stated that he took the customer complaints personally. Appellant stated that he had
difficulty performing his usual duties due to time constraints and the pressures of customer
issues/complaints. He stated that he was never disciplined and was a good worker who was
commended for his work. Appellant stated that he filed the claim after learning he was to be
3

transferred back to the employing establishment. He felt the transfer was a result of reprisal for
upsetting the wrong person, although he had no proof.
After the hearing, the Office received medical reports from Dr. Richard Spector, a Boardcertified psychiatrist and an August 13, 2008 statement from Mr. Snyder, who noted that
appellant had been promoted to two higher level positions since 1994 and it defied logic that he
would claim stress from his duties and responsibilities in a lower level office. Mr. Snyder
indicated that appellant was being returned to his regular position at the end of a detail and
denied that anything more was involved. He noted that appellant’s complaints about the
customers were self-generated and there was no evidence to support any hostility by employees
toward him. Mr. Snyder denied that appellant was overburdened as a workload evaluation of the
employing establishment indicated that it was the same as other offices.
By decision dated September 24, 2008, the Office hearing representative affirmed that
appellant had not substantiated a compensable factor of employment as contributing to his
condition.
LEGAL PRECEDENT
To establish an emotional or stress-related condition in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that he has an emotional
or stress-related disorder; (2) factual evidence identifying employment factors or incidents
alleged to have caused or contributed to his condition; and (3) rationalized medical opinion
evidence establishing that the identified compensable employment factors are causally related to
his stress-related condition.1 If a claimant does implicate a factor of employment, the Office
should then determine whether the evidence of record substantiates that factor.2 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case, of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.5
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.6 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
1

See Pamela D. Casey, 57 ECAB 260 (2005).

2

Dennis J. Balogh, 52 ECAB 232 (2001).

3

Id.

4

Lillian Cutler, 28 ECAB 125 (1976).

5
6

5 U.S.C. §§ 8101-8193.
See Pamela D. Casey, supra note 1.

4

is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.7 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.9 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.10 As a rule, allegations alone by a claimant are insufficient to establish a
factual basis for an emotional condition claim.11 The claimant must substantiate allegations with
probative and reliable evidence.12
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment.
Appellant attributed stress to being told that he had to return to his postmaster position.
The assignment of work is an administrative function of the employer.13 Although the handling
of disciplinary actions and the assignment of work duties are generally related to employment,
they are administrative functions of the employer and not duties of the employee. Denials by the
employing establishment of a request for a different job, promotion or transfer are not
compensable factors of employment under the Act as they do not involve appellant’s ability to
perform his regular or specially assigned work duties. Absent error or abuse, these matters
would not be compensable.14 Mr. Snyder, an employing establishment manager, indicated that
7

Lillian Cutler, supra note 4.

8

Jeral R. Gray, 57 ECAB 611 (2006).

9

Charles D. Edwards, 55 ECAB 258 (2004).

10

Kim Nguyen, 53 ECAB 127 (2001).

11

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
12

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
13

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

14

Kim Nguyen, supra note 10.

5

appellant was being returned to his regular position at the end of a detail and denied anything
more was involved. He further noted that appellant was successful as a postmaster in the
employing establishment and he routinely sought out and received much more difficult
assignments. There is no evidence that to establish error or abuse of the employing
establishment regarding this administrative matter of the assignment of his work duties.15 Not
being permitted to work in a particular environment or to hold a particular position is not
compensable.16
Appellant alleged that during his tenure as a postmaster in the employing establishment
there was limited time available throughout the workday to perform training and prepare reports
that were required. To the extent that alleged he was overburdened as a postmaster at the
employing establishment, he did not provide a detailed allegation or supporting evidence to
establish such allegation has a factual basis.17 Mr. Snyder stated that the workload in the
employing establishment was evaluated and was the same as other offices. He further stated
that the staffing at the employing establishment was higher than normal for that level of office
which reduced appellant’s daily workload. Mr. Snyder indicated that appellant’s supervisory
duties of the two part-time clerks and full full-time rural carriers were minimal as they required
very little instruction in the performance of their duties. Other than appellant’s contention that
he was overburdened working as a postmaster at the employing establishment, he provided no
evidence to establish his allegation of being overworked. As with all allegations, overwork must
be established on a factual basis to be compensable.18 Thus, appellant has not established a
compensable employment factor.
Appellant alleged that he dealt with increasing complaints and issues from customers
while a postmaster. The Board has held that emotional reactions to situations in which an
employee is trying to meet his or her position requirements are compensable under the principles
of Cutler.19 Appellant expressed his frustration with the customer complaints and issues he had
to deal with rather than providing a detailed allegation. Mr. Snyder indicated that there was no
history of customer complaints during appellant’s tenure as postmaster and he was not aware of
any complaints from customers. He further indicated that, during appellant’s tenure as
postmaster, the employing establishment averaged approximately 12 customers per hour and
explained that customer contact was shared with other employees in the office and was not his
sole responsibility as the postmaster. Furthermore, appellant did not provide details about this
allegation or supporting evidence to establish a factual basis for any particular customer
complaints that he handled as part of his duties. The Board finds that he has not established a
compensable employment factor.20
15

Id.

16

Peter D. Butt, Jr., 56 ECAB 117 (2004).

17

Sherry L. McFall, 51 ECAB 436 (2000).

18

Id.

19

Peter D. Butt, Jr., supra note 16; Lillian Cutler, supra note 4.

20

Sherry L. McFall, supra note 17.

6

During his tenure as a postmaster, appellant alleged that he was micromanaged by upper
management. Generally, complaints about the manner in which a supervisor performs his or her
duties or the manner in which a supervisor exercises his or her discretion fall, as a rule, outside
the scope of coverage provided by the Act. This principle recognizes that a supervisor or
manager must be allowed to perform his or her duties and employees will, at times, dislike the
actions taken. Mere disagreement or dislike of a supervisory or managerial action will not be
compensable, absent evidence of error or abuse.21 Appellant, however, has not provided any
specific examples of micromanagement or provided any evidence that upper management acted
unreasonably.
Appellant also expressed his dissatisfaction with treatment of union-protected,
nonmanagement employees. The Board has held that frustration with the policies and
procedures of the employing establishment are administrative matters and are not compensable
factors of employment.22 In this case, appellant provided nothing to substantiate employing
establishment wrongdoing with respect to its procedures regarding employee rights. Mr. Snyder
noted that he was not aware of any complaints involving appellant’s management. Appellant
therefore failed to show error or abuse with the policies and procedures of the employing
establishment. Thus, he failed to establish a compensable employment factor.
Appellant also asserted that his reassignment as a postmaster in 2008 was a reprisal by
management against him. The Board has held that actions of the employing establishment which
the employee characterizes as harassment or retaliation may constitute factors of employment
giving rise to coverage under the Act. Mere perceptions of harassment and retaliation are not
compensable under the Act. To discharge his burden of proof, a claimant must establish a
factual basis for his claim by supporting his allegations of harassment with probative and reliable
evidence.23 Appellant has not established a factual basis for this assertion as he provided no
supporting evidence or specific details regarding this allegation. Instead, he indicated at his
July 15, 2008 hearing that he had no evidence to support this assertion. Appellant has not
established a compensable factor of employment in this regard.
As the record lacks probative evidence to support appellant’s claim, the Board finds that
he has not established a compensable factor of employment. Appellant therefore did not
establish that he sustained a stress-related condition in the performance of duty as alleged.24
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

21

T.G., 58 ECAB ____ (Docket No. 06-1411, issued November 28, 2006).

22

See William Karl Hansen, 49 ECAB 140 (1997).

23

Sandra Davis, 50 ECAB 450 (1999).

24

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decisions dated September 24 and March 10, 2008 are affirmed.
Issued: August 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

